U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Keyuan Petrochemicals, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0538522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (86) 574-8623-2955 (Issuer's telephone number) (Former address) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) YesoNox As ofJuly 1, 2014, the Registrant has 57,025,312 shares of common stock outstanding and 5,333,340 shares of Series B Preferred Stock outstanding. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7– 16 Item 2. Management’s Discussion and Analysis or Plan of Operation 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities And Use Of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 INTRODUCTORY NOTE Except as otherwise indicated by the context, references in this Annual Report on Form 10-Q (this “Form 10-Q”) to the “Company,” “Keyuan” “we,” “us” or “our” are references to the combined business of Keyuan Petrochemicals, Inc. and its consolidated subsidiaries.References to “Sinotech Group” are references to our wholly-owned subsidiary, Sinotech Group Limited, previously known as Keyuan International Group Limited”; references to “Keyuan HK” are references to our wholly-owned subsidiary, Keyuan Group Limited; references to “Ningbo Keyuan” are references to our wholly-owned subsidiary, Ningbo Keyuan Plastics Co.,Ltd.; references to “Ningbo Keyuan Petrochemicals” are to our wholly-owned subsidiary, Ningbo Keyuan Petrochemicals Co., Ltd;references to “Keyuan Synthetic Rubbers” are references to our wholly-owned subsidiary, Ningbo Keyuan Synthetic Rubbers Co., Ltd.; references to ”Guangxi Keyuan” are references to our wholly-owned subsidiary, Guangxi Keyuan New Materials Co.,Ltd. References to “China” or “PRC” are references to the People’s Republic of China.References to “RMB” are to Renminbi, the legal currency of China, and all references to “$” and dollar are to the U.S. dollar, the legal currency of the United States. Special Note Regarding Forward-Looking Statements This report contains forward-looking statements and information that are based on the beliefs of our management as well as assumptions made by and information currently available to us.Such statements should not be unduly relied upon.When used in this report, forward-looking statements include, but are not limited to, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan” and similar expressions, as well as statements regarding new and existing products, technologies and opportunities, statements regarding market and industry segment growth and demand and acceptance of new and existing products, any projections of sales, earnings, revenue, margins or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements regarding future economic conditions or performance, uncertainties related to conducting business in China, any statements of belief or intention, and any statements or assumptions underlying any of the foregoing.These statements reflect our current view concerning future events and are subject to risks, uncertainties and assumptions.There are important factors that could cause actual results to vary materially from those described in this report as anticipated, estimated or expected, including, but not limited to:competition in the industry in which we operate and the impact of such competition on pricing, revenues and margins, volatility in the securities market due to the general economic downturn; Securities and Exchange Commission (the “SEC”) regulations which affect trading in the securities of “penny stocks,” and other risks and uncertainties.Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward- looking statements, even if new information becomes available in the future.Depending on the market for our stock and other conditional tests, a specific safe harbor under the Private Securities Litigation Reform Act of 1995 may be available.Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.Because we may from time to time be considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. 3 PART I – FINANCIAL INFORMATION KEYUAN PETROCHEMICALS, INC. AND SUBSIDIAIRES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, December 31, Note (Unaudited) ASSETS Current assets: Cash $ $ Pledged bank deposits Bills receivable 25 Accounts receivable Inventories 3 Prepayments to suppliers Consumption tax recoverable 4 Amounts due from related parties 13 41 43 Other current assets 5 Deferred income tax assets 8 Total current assets Property, plant and equipment, net Intangible assets, net Land use rights VAT recoverable Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term bank borrowings 6 $ $ Bills payable Accounts payable Advances from customers Accrued expenses and other payables Income tax payable 8 Dividends payable Total liabilities, all current Series B convertible preferred stock: Par value: $0.001; Authorized: 8,000,000 shares issued and outstanding: 5,333,340 shares, liquidation preference $20,250 16,868 16,868 Commitments and contingencies 7 - - Stockholders’ equity: Common stock: Par value: $0.001; Authorized: 100,000,000 shares Issued and outstanding: 57,335,736 and 57,520,012 shares,as at March 31,2014 and December 31, 2013, respectively 58 58 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Treasury stock, at cost, 310,424 and 126,148 shares at March 31,2014 and December 31, 2013, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 4 KEYUAN PETROCHEMICALS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS)(UNAUDITED) (Amounts in thousands, except share and per share data) Note Three Months Ended March 31, Sales $ $ Cost of sales Gross profit Selling expenses General and administration expenses Total operating expenses Income from operations Other income (expenses): Interest income Interest expense ) ) Foreign exchange gain (loss) , net ) Other expenses, net (1,460
